Title: From Thomas Jefferson to John Wayles Eppes, 17 January 1822
From: Jefferson, Thomas
To: Eppes, John Wayles


                        Dear Sir
                        
                            Monticello
                            Jan.1822
                        
                    I send a small cart and box for the books, state papers Etc you are so kind as to lend me. I possess the Journals of the old Congress; and I have no need of the public accounts mentioned in your list. the information I need is generally from 1789. to 1809. and nothing at all after 1809. I will  specify at the end of my letter the particular titles of what I wish to recieve as they are expressed in your list; and whatever I recieve shall be carefully kept separate from my own and faithfully returned. but altho’ I am proposing to myself to enter on this business, I have not much confidence that I shall be permitted to go through with it. age is an obstacle, but not the most formidable one. it is the oppressive correspondence with which I am so cruelly burthened, a correspondence in no wise concerning myself, or of any interest to me. I had the curiosity a few days ago to count the number of letters I recieve in a year, taking one at random. the number was 1267, nearly all requiring answers, and a great part of them elaborate answers & of much research. judge then what time these will allow me for what I propose, and that too in broken scraps, the mere offal of my time. still I will try to do what these will admit.Your proposition, dear Sir, of an exchange of territories is beyond the powers of my mind or body. it would be an enterprise too bold & gigantic for one near the entrance of his 80th year. to break up plantations move all hands, bag & baggage, stock and all, to a new & distant settlement, would be like beginning the world anew to one who is just going out of it. I should never live to see things under way again: and in the mean time crops would be lost which I could illy spare. I am without a fear, in the 1st place that you will  live long enough to see your family of age to take care of themselves; & even should Francis’s care be necessary for them, the communication between Bedford and Millbrook is so short &  good as to make it quite easy. it is not more than 13. or 14. hours drive, say of a day & the piece of a morning or evening. I have conveyed too 4000. as of my land there in trust to the bank of the US. as a security for my unfortunate engagement for Colo Nicholas; and altho’ I have pretty well founded expectations of being cleared of that, the liability of the land must continue until the actual discharge of the debt.—I shall not be able to pay you your interest, now due, of the 1st year until I get my tobo down from Bedford which will not be until April. it shall then be paid by an order on RichmdI send mrs Eppes 2. trees of the most beautiful kinds known. the tallest is the silk tree from Asia. it will require housing about 2 years more & will then bear the open air safely. the mother tree growing here, about 15. years old and 25. f. high & still growing vigorously has stood winters which have killed my Azederacs & mulberries. the other is the celebrated Bow wood of louisiana which may be planted in the spring where it is to stand as it bears our climate perfectly. it bears a fruit of the size and appearance of an orange, but not eatable.Jan. 17. this letter has been written so far, many days, but the severe weather we have had has prevented my sending off the cart until now. with my respects to mrs Eppes accept my affectionate attachment and respect
                        Th: Jefferson
                    Journals of the Senate & H. of R. of the 8th 9th & 10th congresses.Public papers laid before the 8th 9th & 10th CongressesAmerican State papers 1789–1809.Documents on the subject of Foreign relationsAmerican Senator. Debates of 98.99.Any newspapers you may have from 1789. to 1809.